Exhibit 99.1 Ur-Energy Inc. (an Exploration Stage Company) Headquartered in Littleton, Colorado Unaudited Interim Consolidated Financial Statements June 30, 2011 (expressed in Canadian dollars) Ur-Energy Inc. (an Exploration Stage Company) Unaudited Interim Consolidated Balance Sheets (expressed in Canadian dollars) June 30, 2011 December 31, 2010 $ $ Assets Current assets Cash and cash equivalents (note 3) Short-term investments (note 3) Marketable securities Amounts receivable Prepaid expenses Bonding and other deposits (note 4) Mineral properties (note 5) Property and equipment (note 6) Equity investments (note 7) Liabilities and shareholders' equity Current liabilities Accounts payable and accrued liabilities (note 8) Asset retirement obligation (note 9) Shareholders' equity (note 10) Share Capital Class A preferred shares, without par value, unlimited shares authorized.No shares issued and outstanding - - Common shares, without par value, unlimited shares authorized. Shares issued and outstanding: 103,600,853 at June 30, 2011 and 101,998,012 at December 31, 2010 Warrants Contributed surplus Deficit The accompanying notes are an integral part of these consolidated financial statements Approved by the Board of Directors (signed)/s/ Jeffery T. Klenda, Director (signed)/s/ Thomas Parker, Director Page 1 Ur-Energy Inc. (an Exploration Stage Company) Unaudited Interim Consolidated Balance Sheets (expressed in Canadian dollars) Three Months Three Months Six Months Six Months March 22, 2004 Ended Ended Ended Ended Through June 30, June 30, June 30, June 30, June 30, $ Expenses Exploration and evaluation Development General and administrative Write-off of mineral properties - Interest income Loss on equity investments (note 7) Foreign exchange gain (loss) Other income (loss) Loss before income taxes Recovery of future income taxes - Net loss and comprehensive loss for the period Deficit - Beginning of period - Deficit - End of period Loss per common share: Basic and diluted Weighted average number of common shares outstanding: Basic and diluted The accompanying notes are an integral part of these consolidated financial statements Page 2 Ur-Energy Inc. (an Exploration Stage Company) Unaudited Interim Consolidated Balance Sheets (expressed in Canadian dollars) Capital Stock Contributed Shareholders' Shares Amount Warrants Surplus Deficit Equity # $ Balance, December 31, 2010 Exercise of stock options - - Adjustment to share issue costs - Stock based compensation - Net loss and comprehensive loss - Balance, June 30, 2011 The accompanying notes are an integral part of these consolidated financial statements Page 3 Ur-Energy Inc. (an Exploration Stage Company) Unaudited Interim Consolidated Balance Sheets (expressed in Canadian dollars) Three Months Three Months Six Months Six Months March 22, 2004 Ended Ended Ended Ended Through June 30, June 30, June 30, June 30, June 30, $ Cash provided by (used in) Operating activities Net loss for the period Items not affecting cash: Stock based compensation Amortization of capital assets Provision for reclamation - 2 - Write-off of mineral properties - Foreign exchange loss (gain) Gain on sale of assets - Non-cash exploration costs - Other expenses Change in non-cash working capital items: Amounts receivable Prepaid expenses Accounts payable and accrued liabilities Investing activities Mineral property costs Purchase of short-term investments Sale of short-term investments Decrease (increase) in bonding and other deposits Payments from venture partner - Proceeds from sale of property and equipment - Purchase of capital assets Financing activities Issuance of common shares and warrants for cash - - Share issue costs - - Proceeds from exercise of warrants and stock options Payment of New Frontiers obligation - Effects of foreign exchange rate changes on cash Net change in cash and cash equivalents Beginning cash and cash equivalents - Ending cash and cash equivalents Non-cash financing and investing activities: Common shares issued for properties - The accompanying notes are an integral part of these consolidated financial statements Page 4 Ur-Energy Inc. (an Exploration Stage Company) Notes to Unaudited Interim Consolidated Financial Statements June 30, 2011 (expressed in Canadian dollars) 1. Nature of operations Ur-Energy Inc. (the "Company") is an exploration stage junior mining company headquartered in Littleton, Colorado, engaged in the identification, acquisition, exploration, evaluation and development of uranium mineral properties located primarily in the United States with additional exploration interests in Canada.Due to the nature of the uranium mining methods to be used by the Company on the Lost Creek property, and the definition of “mineral reserves” under National Instrument 43-101 (“NI 43-101”), which uses the Canadian Institute of Mining (“CIM”) Definition Standards, the Company has not determined whether the properties contain mineral reserves.However, the Company’s March 16, 2-101 Technical Report on Lost Creek, “Preliminary Assessment Lost Creek Property Sweetwater County Wyoming,” outlines the potential economic viability of the Lost Creek project, which is currently in the permitting process with state and federal regulators.The recoverability of amounts recorded for mineral properties is dependent upon the discovery of economically recoverable resources, the ability of the Company to obtain the necessary financing to develop the properties and upon attaining future profitable production from the properties or sufficient proceeds from disposition of the properties. 2. Significant accounting policies Basis of presentation Ur-Energy Inc. was incorporated on March 22, 2004 under the laws of the Province of Ontario.The Company continued under the Canada Business Corporations Act on August 8, 2006.These financial statements have been prepared by management in accordance with United States generally accepted accounting principles (“GAAP”) and include all of the assets, liabilities and expenses of the Company and its wholly-owned subsidiaries Ur-Energy USA Inc., NFU Wyoming, LLC, Lost Creek ISR, LLC, NFUR Bootheel, LLC, Hauber Project LLC, NFUR Hauber, LLC, ISL Resources Corporation, ISL Wyoming, Inc. and CBM-Energy Inc.All inter-company balances and transactions have been eliminated upon consolidation.Ur-Energy Inc. and its wholly-owned subsidiaries are collectively referred to herein as the “Company”. For fiscal years commencing in 2011, most Canadian publicly listed companies transitioned to International Financial Reporting Standards (“IFRS”) which is now the Canadian standard. An exception to this general rule exists for certain companies that are also U.S. Securities and Exchange Commission (“SEC”)issuers where financial statements prepared in accordance with US GAAP would be acceptable, without reconciliation to IFRS.Because the Company’s primary operations are in the United States and because its status with the SEC may eventually require its financial statements to be prepared in accordance with US GAAP, the Company elected to change its basis of accounting and financial reporting to comply with US GAAP effective January 1, 2011. The Company has accounted for this change in presentation on a retroactive basis.The balance sheet amounts as of December 31, 2010, the comparative operating results for the three and six months ended June 30, 2010 and the cumulative operating results for the period from March 22, 2004 through December 31, 2010 were restated accordingly.A reconciliation of Canadian GAAP and US GAAP is included in Note 16 of the Company’s financial statements as of December 31, 2010 and for the year then ended. These unaudited interim consolidated financial statements do not conform in all respects to the requirements of generally accepted accounting principles for annual financial statements.The unaudited interim financial statements reflect all normal adjustments which in the opinion of management are necessary for a fair statement of the results for the periods presented.These unaudited interim consolidated financial statements should be read in conjunction with the audited annual consolidated financial statements for the year ended December 31, 2010. Certain comparative figures have been reclassified to conform to the presentation adopted for the current period. New Accounting Pronouncements On June 16, 2011, the FASB issued Accounting Standards Update (ASU) No. 2011-05, Presentation of Comprehensive Income, which amends Topic 200, Comprehensive Income, to facilitate the convergence of US GAAP with IFRS. ASU No. 2011-05 amendments (1) eliminate the option to present components of ‘other comprehensive income’ (OCI) in the statement of changes in shareholders’ equity, and (2) permit presentation of total comprehensive income and components of net income in a single statement of comprehensive income, or in two separate, consecutive statements.ASU No. 2011-05 requires presentation of total net income and each component of net income; total comprehensive income and each component of other comprehensive income regardless of the choice of statement used, but disclosures are tailored to the choice of financial statement presentation – a single statement or two consecutive statements and presentation of reclassification adjustments for items transferred from OCI to net income on the face of the financial statements where the components of net income and the components of OCI are presented. The amendments do not change current treatment of items in OCI, transfer of items from OCI, or reporting items in OCI net of the related tax impact.ASU No. 2011- Page 5 Ur-Energy Inc. (an Exploration Stage Company) Notes to Unaudited Interim Consolidated Financial Statements June 30, 2011 (expressed in Canadian dollars) 05 is effective for fiscal years and interim periods beginning after December 15, 2011.This guidance currently has no effect on the accounting or financial statement presentation by the Company. On May 12, 2011, the FASB and the International Accounting Standards Board (IASB) issued guidance on fair value measurement and disclosure requirements outlined in IFRS 13, Fair Value Measurement, and Accounting Standards Update (ASU) No. 2011-04, Fair Value Measurement (Topic 820)–Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS. The amendments do not require additional fair value measurements; they explain how to measure fair value, revised wording to ensure that ‘fair value’ has the same meaning in U.S. GAAP and IFRS, and harmonize disclosure requirements through two distinct amendments categories.The amendments in ASU No. 2011-04 must be applied prospectively effective during interim and annual periods beginning after Dec. 15, 2011. 3. Cash and cash equivalents and short-term investments The Company’s cash and cash equivalents are composed of: As at As of June 30, December 31, $ $ Cash on deposit at banks Guaranteed investment certificates Money market funds The Company’s short term investments are composed of: As at As of June 30, December 31, $ $ Guaranteed investment certificates Certificates of deposit - Cash and cash equivalents and short term investments bear interest at annual rates ranging from 0.40% to 1.35% and mature at various dates up to June 28, 2012.The instruments with initial maturity over ninety days have been classified as short-term investments. 4. Bonding and other deposits Bonding and other deposits consists of $2,572,510 (December 31, 2010 – $3,845,050) of reclamation bonds deposited with United States financial institutions as collateral to cover potential costs of reclamation related to properties. Bonding deposits are refundable, once the reclamation is complete and approved. Page 6 Ur-Energy Inc. (an Exploration Stage Company) Notes to Unaudited Interim Consolidated Financial Statements June 30, 2011 (expressed in Canadian dollars) 5. Mineral properties USA Canada Total Other US Canadian Lost Creek Properties Properties $ Balance, December 31, 2010 Acquisition costs - - Balance, June 30, 2011 United States Lost Creek The Company acquired certain Wyoming properties when Ur-Energy USA Inc. entered into the Membership Interest Purchase Agreement (“MIPA”) with New Frontiers Uranium, LLC effective June 30, 2005. Under the terms of the MIPA, the Company purchased 100% of the issued and outstanding membership interests in NFU Wyoming, LLC. Assets acquired in this transaction include Lost Creek, other Wyoming properties and development databases. The 100% interest in NFU Wyoming was purchased for an aggregate consideration of $24,515,832 (US$20,000,000) plus interest. A royalty on future production of 1.67% of the value of the uranium and any other minerals sold is in place with respect to 20 claims at Lost Creek. 6. Property and equipment As of June 30, 2011 As of December 31, 2010 Accumulated Net Book Accumulated Net Book Cost Amortization Value Cost Amortization Value $ Rolling stock Machinery and equipment Furniture, fixtures and leasehold improvements Information Technology Pre-construction costs - - 7. Equity investments In 2009, Crosshair Exploration & Mining (“Crosshair”), the other member of The Bootheel Project, LLC (the “Project”) completed its earn-in requirement by spending US$3.0 million and now has a 75% interest in the Project with the Company retaining the other 25%.From the date of the earn-in, Crosshair is now required to fund 75% of the Project’s expenditures and the Company the remaining 25%. As the Company is no longer the controlling member of the Project, the Project is now accounted for using the equity accounting method with the Company’s proportionate share of the Project’s loss included in the Statement of Operations from the date of earn-in and the Company’s net investment reflected on the Balance Sheet. Crosshair has announced its plans for a 2011 drill program and baseline monitoring at the project.Ur-Energy has elected to not participate financially in the 2011 program, subject to its reservation of all rights under the Project operating agreement. Page 7 Ur-Energy Inc. (an Exploration Stage Company) Notes to Unaudited Interim Consolidated Financial Statements June 30, 2011 (expressed in Canadian dollars) 8. Accounts payable and accrued liabilities Accounts payable and accrued liabilities consist of the following: As of As of June 30, December 31, $ $ Accounts payable Severance payable - Vacation pay payable Payroll and other taxes payable 9. Asset retirement obligation The Company has recorded $491,330 for asset retirement obligations (December 31, 2010 – $503,101) which represents an estimate of costs that would be incurred to remediate the exploration and development properties.The retirement obligations recorded relate entirely to exploration and development drill holes, related monitor wells and site disturbance on the Company's U.S. properties. Shareholders’ equity and capital stock Authorized The Company is authorized to issue an unlimited number of no-par common shares and an unlimited number of Class A preference shares with the rights, privileges and restrictions as determined by the Board of Directors at the time of issuance. Stock options In 2005, the Company’s Board of Directors approved the adoption of the Company's stock option plan (the “Option Plan”).Eligible participants under the Option Plan include directors, officers and employees of the Company and consultants to the Company.Under the terms of the Option Plan, stock options generally vest with Option Plan participants as follows: 10% at the date of grant; 22% four and one-half months after grant; 22% nine months after grant; 22% thirteen and one-half months after grant; and, the balance of 24% eighteen months after the date of grant. Activity with respect to stock options is summarized as follows: Weighted- average Options exercise price # $ Outstanding, December 31, 2010 Granted Exercised Forfeited Expired Outstanding, June 30, 2011 The exercise price of a new grant is set at the closing price for the stock on the Toronto Stock Exchange (TSX) from the day before so there is no intrinsic value as of the date of issue.The total fair value of shares vested during the three and six months ended June 30, 2011 was $0.5 million and $0.9 million, respectively. Page 8 Ur-Energy Inc. (an Exploration Stage Company) Notes to Unaudited Interim Consolidated Financial Statements June 30, 2011 (expressed in Canadian dollars) As of June 30, 2011, outstanding stock options are as follows: Options outstanding Options exercisable Weighted- Weighted- average average Exercise remaining Aggregate remaining Aggregate price Number contractual Intrinsic Number contractual Intrinsic $ of options life (years) Value of options life (years) Value Expiry - - September 26, 2011 - - May 15, 2012 - - July 15, 2012 - - August 9, 2012 - - September 17, 2012 - - October 5, 2012 - - November 7, 2012 - - May 8, 2013 - - August 6, 2013 February 9, 2014 September 2, 2014 March 5, 2015 - - January 28, 2016 The aggregate intrinsic value in the preceding table represents the total pre-tax intrinsic value for stock options with an exercise price less than the Company’s TSX closing stock price of $1.55 as of June 30, 2011, the last trading day of the period, that would have been received by the option holders had they exercised their options as of that date. The total number of in-the-money stock options outstanding as of June 30, 2011 was 1,939,524. The total number of in-the-money stock options exercisable as of June 30, 2011 was 1,806,314. Restricted Share Units (“RSU”) On May 7, 2010, the Company’s Board of Directors approved the adoption of the Company’s restricted share unit plan (the “RSU Plan”).Eligible participants under the RSU Plan include directors and employees of the Company.Under the terms of the RSU Plan, restricted share units vest with participants as follows: 50% on the first anniversary of the date of the grant and 50% on the second anniversary of the date of the grant. Activity with respect to RSUs is summarized as follows: Weighted Average Grant RSUs Date Fair Value # $ Unvested, December 31, 2010 - - Granted Forfeited Unvested, June 30, 2011 . On January 28, 2011, the Company granted 355,662 RSUs to its employees and directors.Upon vesting, the holder of an RSU will receive one Common Share, for no additional consideration, for each RSU held. Page 9 Ur-Energy Inc. (an Exploration Stage Company) Notes to Unaudited Interim Consolidated Financial Statements June 30, 2011 (expressed in Canadian dollars) Share-Based Compensation Expense Stock-based compensation expense was $0.6million and $0.2million for the three months ended June 30, 2011 and 2010, respectively, and $1.3million and $0.2million for the six months ended June 30, 2011 and 2010, respectively. As of June 30, 2011, there was approximately $1.2million of total unrecognized compensation expense (net of estimated pre-vesting forfeitures) related to unvested share-based compensation arrangements granted under the Option Plan and $0.6 million under the RSU Plan. That expense is expected to be recognized over a weighted-average period of 1.1 years and 1.6 years, respectively. Cash received from stock options exercised during the six months ended June 30, 2011 and 2010 was $3.3million and nil, respectively. Fair Value Calculations The fair value of options granted during the six months ended June 30, 2011 was $1.55.The fair values for the six months ended June 30, 2011 and 2010 was determined using the Black-Scholes option pricing model with the following assumptions: Expected option life (years) 3.12 - 3.14 Expected volatility 79% 81-82% Risk-free interest rate 1.9% 1.7-1.9% Forfeiture rate 4.4% 4.3% Expected dividend rate 0% 0% The Company estimates expected volatility using daily historical trading data of the Company’s Common Shares, because this method is recognized as a valid method used to predict future volatility. The risk-free interest rates are determined by reference to Canadian Treasury Note constant maturities that approximate the expected option term. The Company has never paid dividends and currently has no plans to do so. Stock-based compensation expense is recognized net of estimated pre-vesting forfeitures, which results in recognition of expense on options that are ultimately expected to vest over the expected option term. Forfeitures were estimated using actual historical forfeiture experience. Although the estimated fair values of stock options are determined as outlined above, these estimates are based on assumptions regarding a number of highly complex and subjective variables, including the Company’s stock price volatility over the expected terms of the awards, estimates of the expected option terms, including actual and expected option exercise behaviors and estimates of pre-vesting forfeitures. Changes in any of these assumptions could materially affect the estimated value of stock options and, therefore the valuation methods used may not provide the same measure of fair value observed in a willing buyer/willing seller market transaction. The fair value used for the RSUs issued in January 2011 was $2.87 per unit which was the closing price of the stock on the TSX as of the day preceding the grant of the units. Financial instruments The Company’s financial instruments consist of cash and cash equivalents, short-term investments, marketable securities, amounts receivable, bonding and other deposits and accounts payable.The Company is exposed to risks related to changes in foreign currency exchange rates, interest rates and management of cash and cash equivalents and short term investments.See the table in Note 3 for the composition of the Company’s cash and cash equivalents. Page 10 Ur-Energy Inc. (an Exploration Stage Company) Notes to Unaudited Interim Consolidated Financial Statements June 30, 2011 (expressed in Canadian dollars) Fair Value Measurements Accounting Standards Codification (ASC) 820 establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level1 measurements) and the lowest priority to unobservable inputs (Level3 measurements). The three levels of the fair value hierarchy under ASC 820 are described below: Level1: Quoted prices for identical instruments in active markets; Level2: Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets; and Level3: Prices or valuation techniques requiring inputs that are both significant to the fair value measurement and unobservable (supported by little or no market activity). The following table sets forth the Company's financial assets measured at fair value on a recurring basis (at least annually) by level within the fair value hierarchy. Fair Value as of June 30, 2011 Total Level 1 Level 2 Level 3 $ Assets: Money market investments (1) - - Guaranteed investment certificates (2) - Certificates of deposit (2) - - Marketable equity securities (3) - - - Fair Value as at December 31, 2010 Total Level 1 Level 2 Level 3 $ Assets: Money market investments (1) - - Guaranteed investment certificates (2) - Marketable equity securities (3) - - - (1) Included in Cash and cash equivalents in the Company's consolidated balance sheets. (2) Included in Cash and cash equivalents or Short-term investments in the Company's consolidated balance sheets depending on the original term of the Certificate. (3) Included in Marketable securities in the Company’s consolidated balance sheets. The Company's money market accounts which are invested directly with financial institutions and guaranteed investment certificates which are actively traded by dealers or brokers are classified within Level1 of the fair value hierarchy.Guaranteed investment certificates and certificates of deposit which are purchased directly from banks are classified within Level 2 of the fair value hierarchy. Page 11 Ur-Energy Inc. (an Exploration Stage Company) Notes to Unaudited Interim Consolidated Financial Statements June 30, 2011 (expressed in Canadian dollars) Credit risk Financial instruments that potentially subject the Company to concentrations of credit risk consist of cash and cash equivalents, short term investments and bonding deposits.The Company’s cash equivalents and short-term investments consist of Canadian dollar and U.S. dollar denominated guaranteed investment certificates and certificates of deposits.These instruments are maintained at financial institutions in Canada and the United States.Of the amount held on deposit at June 30, 2011, approximately $0.6 million is covered by either the Canada Deposit Insurance Corporation or the United States Federal Deposit Insurance Corporation.There is approximately $30.8million at risk should the financial institutions with which these amounts are invested be rendered insolvent.As at June 30, 2011, the Company does not consider any of its financial assets to be impaired. Liquidity risk Liquidity risk is the risk that the Company will not be able to meet its financial obligations as they fall due. The Company manages liquidity risk through regular cash flow forecasting of cash requirements to fund exploration and development projects and operating costs. As at June 30, 2011, the Company’s financial liabilities consisted of trade accounts payable of $2,150,662, all of which are due within normal trade terms of generally 30 to 60 days. Market risk Market risk is the risk to the Company of adverse financial impact due to changes in the fair value or future cash flows of financial instruments as a result of fluctuations in interest rates and foreign currency exchange rates.Market risk arises as a result of the Company incurring a significant portion of its expenditures and a significant portion of its cash equivalents and short-term investments in U.S. dollars, and holding cash equivalents and short term investments which earn interest. Interest rate risk Financial instruments that expose the Company to interest rate risk are its cash equivalents and short term investments. The Company’s objectives for managing its cash and cash equivalents are to maintain sufficient funds on hand at all times to meet day to day requirements and to place any amounts which are considered in excess of day to day requirements on short-term deposit with the Company's financial institutions so that they earn interest. When placing amounts of cash and cash equivalents on short-term deposit, the Company only uses financial institutions studied by the Company for financial stability (measured by independent rating services and reviews of the entity’s financial statements, where appropriate) and approved by the Treasury and Investment Committee of the Board of Directors. Currency risk The Company incurs expenses and expenditures in Canada and the United States and is exposed to risk from changes in foreign currency rates. In addition, the Company holds financial assets and liabilities in Canadian and U.S. dollars. The Company does not utilize any financial instruments or cash management policies to mitigate the risks arising from changes in foreign currency rates. At June 30, 2011, the Company had cash and cash equivalents, short term investments and bonding deposits of approximately US$26.0 million (US$29.4 million as at December 31, 2010) and had accounts payable of US$2.0million (US$0.8 million as at December 31, 2010) which were denominated in U.S. dollars. Sensitivity analysis The Company has completed a sensitivity analysis to estimate the impact that a change in foreign exchange rates would have on the net loss of the Company, based on the Company’s net U.S. dollar denominated assets and liabilities at period end. This sensitivity analysis assumes that changes in market interest rates do not cause a change in foreign exchange rates.This sensitivity analysis shows that a change of +/- 10% in U.S. dollar foreign exchange rate would have a +/- $1.2 million impact on net loss for the six months ended June 30, 2011.This impact is primarily as a result of the Company having cash and investment balances denominated in U.S. dollars and U.S. dollar denominated trade accounts payables.The financial position of the Company may vary at the time that a change in exchange rates occurs causing the impact on the Company’s results to differ from that shown above. The Company has also completed a sensitivity analysis to estimate the impact that a change in interest rates would have on the net loss of the Company. This sensitivity analysis assumes that changes in market foreign exchange rates do not cause a change in interest rates.This sensitivity analysis shows that a change of +/- 100 basis points in interest rate would have a +/- $0.2 million impact on net Page 12 Ur-Energy Inc. (an Exploration Stage Company) Notes to Unaudited Interim Consolidated Financial Statements June 30, 2011 (expressed in Canadian dollars) loss for the six months ended June 30, 2011.The Company’s average interest rate for the period was 0.77% which is less than 100 basis points.This impact is primarily as a result of the Company having cash and short-term investments invested in interest bearing accounts.The financial position of the Company may vary at the time that a change in interest rates occurs causing the impact on the Company’s results to differ from that shown above. Commitments Rent expense under lease agreements totaled $0.1million and $0.2million for the three months ended June 30, 2011 and 2010 respectively, and $0.1million and $0.2million for the six months ended June 30, 2011 and 2010 respectively. Although construction of the Lost Creek plant will not begin until receipt of the necessary authorizations, request for quotations for all major process equipment at the Lost Creek project have been prepared and solicited from vendors and contractors.Bids are currently being evaluated and procurement will be ongoing through the commencement of construction. Purchase orders totaling US$2.4 million have been issued for ion exchange columns and other process equipment.Payments of US$1.5 million have been made to date on these purchase orders.These payments are reflected in pre-construction costs which are included in capital assets (Note 6). Page 13
